DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nelson et al. (US 20090311416 A1).
Examination Note: Italics are used throughout the action to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Nelson discloses a method for creating a three-dimensional (3D) mark in a protective coating 50 over a metal part 20 [Abstract, “machining a profile pattern”; Fig. 3A, para. 0032], the method comprising:
positioning a first mask 80 over the protective coating 50 [Fig. 3A, para. 0032; para. 0035], the first mask including a first opening pattern therein [Fig. 3A, para. 0032, “mask 80 is configured with a form 85 that defines an aperture pattern A, which is reflective of the profile pattern P”];
performing a first abrasive waterjet process on the protective coating using the first mask 80 [para. 0028, “the machining tool 60 may abrasively water jet mill the ceramic coating 50”; para. 0032, “the machining tool 60 machines the ceramic coating 50 through the form 85 of the mask 80”], the first abrasive waterjet process eroding a first portion of the protective coating exposed through the first opening pattern to create the 3D mark [Fig. 3A, para. 0032], the 3D mark penetrating only partially through the protective coating 50 [Fig. 3B, para. 0032, “to form the profile pattern P in the ceramic coating 50”]; and
removing the first mask, leaving the 3D mark in the protective coating [para. 0032, 0035].
2. Nelson discloses the method of claim 1, wherein the protective coating is one of a ceramic thermal barrier coating (TBC) 50 [para. 0002, para. 0016] and a bond coating [para. 0002, para. 0016], and a bond coating alone, over at least a portion of the metal part [para. 0002, para. 0016, Abstract].
5. Nelson discloses the method of claim 1, wherein the first abrasive waterjet process performing creates the 3D mark in the form of an identifier for the metal part [para. 0020, “"w" patterns (see FIGS. 2A and 3A) or straight lines, within the ceramic coating 50. Further, the profile pattern P may have rounded peaks and/or valleys, and the frequencies thereof or the slopes of the sides can be varied”].
Here, any of the shapes disclosed by Nelson may be readily used to identify a patterned turbine shroud, and as such meet the limitation of “an identifier”. 
12. Nelson discloses the method of claim 1, wherein the 3D mark includes at least one of: holes and channels [para. 0020, “"w" patterns (see FIGS. 2A and 3A) or straight lines, within the ceramic coating 50. Further, the profile pattern P may have rounded peaks and/or valleys, and the frequencies thereof or the slopes of the sides can be varied”].

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darolia et al. (US 20020141872 A1). 
16. Darolia discloses a metal part [Abstract, para 0029-32], comprising:
a metal body [para 0029-32];
a protective coating over at least a portion of the metal body [para 0029-32]; and
a three-dimensional (3D) mark in the protective coating [para 0029-32], the 3D mark including an opening having a width of between 30 and 300 micrometers [para. 0032, “groove size and spacing are about 0.0005 inch to about 0.010 inch, preferably about 0.002 inch”].
The disclosed range of Darolia converts to the range of about 12.7 micrometers to about 254 micrometers which substantially overlaps and therefore anticipates the claimed range. See MPEP 2131.03, II.  Further, the preferred example converts to 50.8 micrometers, which is within, and therefore anticipates the claimed range. See MPEP 2131.03, I.
17. Darolia discloses the metal part of claim 16, wherein the protective coating includes one of a ceramic thermal barrier coating (TBC) over a bond coating, and a bond coating alone [para 0029-32].
18. Darolia discloses the metal part of claim 17, wherein the 3D mark extends only partially through the one of the ceramic TBC over the bond coating, and the bond coating alone [para 0029-31].
19. Darolia discloses the metal part of claim 16, wherein the opening has a width between 50 and 200 micrometers [para. 0032, “preferably about 0.002 inch”].
The preferred example converts to 50.8 micrometers, which is within, and therefore anticipates the claimed range. See MPEP 2131.03, I.
20. Darolia discloses the metal part of claim 19, wherein the opening has a width between 80 and 120 micrometers [para. 0032, “groove size and spacing are about 0.0005 inch to about 0.010 inch, preferably about 0.002 inch”].
The disclosed range of Darolia converts to the range of about 12.7 micrometers to about 254 micrometers which encompasses and therefore anticipates the claimed range, absent any allegation of criticality or any evidence demonstrating any difference across the range. See MPEP 2131.03, II.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1), as applied to claims 1-2, 5, and 12 above.
14. Nelson discloses the method of claim 1, but fails to explicitly disclose:
wherein the first abrasive waterjet process occurs at a water pressure of between 20 bars and 150 bars.
Nelson discloses, as to waterjet process: “the machining tool 60 may abrasively water jet mill the ceramic coating 50. Here, a high pressure jet of water (having, e.g., a pressure of about 50,000 psi)” [para. 0028]; and “the ceramic coating 50 material removal may be accomplished by water jet milling…[w]ater jet milling is similar to abrasive water jet milling except that it does not involve the mixing of the water jet with the fine abrasive particles” [para. 0029]. 50,000 converts to about 1,034 bar, and therefore fails to anticipate or render obvious the claimed range of between 20 bars and 150 bars.
However, one of ordinary skill in the art would recognize that the water pressure of the waterjet process is a result-effective variable in controlling the rate of removal of the ceramic layer, and as such, would optimize the pressure into order to obtain a desired rate of removal of the ceramic layer, with expected results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
15. Nelson discloses the method of claim 1, but fails to explicitly disclose:
wherein positioning the first mask includes attaching the first mask to the protective coating.
Nelson is silent as to whether the mask is attached to the ceramic coating, or is held above the surface of the ceramic coating [para. 0032, “a mask 80 or a stencil, which may be made of disposable materials, is provided between the machining tool 60 and the ceramic coating 50”]. In either option, the mask must be held in place during the patterning process using the high pressure water jet. 
Therefore, one of ordinary skill in the art would recognize the limited options available for holding a mask in place during mask patterning of an underlying object and would have found attaching the mask to object to be patterned to be a suitable solution with a reasonable expectation of success. Further, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See MPEP § 2143, E.

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1), as applied to claims 1-2, 5, and 12 above, and further in view of Burnside et al. (US 20170175566 A1).
3. Nelson discloses the method of claim 1, but fails to explicitly disclose:
wherein the first abrasive waterjet process performing creates the 3D mark in the form of a creep sensor in the protective coating. 
However, Burnside discloses systems for monitoring a component in a turbomachine can include a strain sensor comprising at least two reference points disposed on a surface of the component [Abstract], comprising:
[0004] Accordingly, components may be monitored for creep. One approach to monitoring components for creep is to configure strain sensors on the components, and analyze the strain sensors at various intervals to monitor for deformations associated with creep strain. However, such methods may require removal of the components from the turbomachine or otherwise require extended stoppage of the turbomachine. [para. 0004].
[0021] Furthermore, the values of various dimensions of the strain sensor 40 may depend on, for example, the component 10, the location of the strain sensor 40, the targeted precision of the measurement, application technique, and optical measurement technique. For example, in some embodiments, the strain sensor 40 may comprise a length and width ranging from less than 1 millimeter to greater than 300 millimeters. Moreover, the strain sensor 40 may comprise any thickness that is suitable for application and subsequent optical identification/measurement without significantly impacting the performance of the underlying component 10. Notably, this thickness may be a positive thickness away from the surface 11 (such as when additive techniques are utilized) or a negative thickness into the surface 11 (such as when subtractive techniques are utilized). For example, in some embodiments, the strain sensor 40 may comprise a thickness of less than from about 0.01 millimeters to greater than 1 millimeter. In some embodiments, the strain sensor 40 may have a substantially uniform thickness. Such embodiments may help facilitate more accurate measurements for subsequent strain calculations between the first and second reference points 41 and 42. [para. 0021]. 
[0025] As discussed herein and as shown in FIG. 1, multiple strain sensors 40 may be configured on a single component 10 or on multiple components 10. For example, a plurality of strain sensors 40 may be configured on a single component 10 (e.g., a turbine blade) at various locations such that the strain may be determined at a greater number of locations about the individual component 10. Alternatively or additionally, a plurality of like components 10 (e.g., a plurality of turbine blades) may each have a strain sensor 40 configured in a standard location so that the amount of strain experienced by each specific component 10 may be compared to other like components 10. In even some embodiments, multiple different components 10 of the same assembly (e.g., blades and vanes for the same turbine in turbine component embodiments) may each have a strain sensor 40 configured thereon so that the amount of strain experienced at different locations within the overall assembly may be determined. [para. 0025].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming patterns in turbine coating, of Nelson, to include forming strain sensor patterns, of Burnside, in order to monitor for deformations associated with creep strain, as taught by Burnside [para. 0004, 0025]. 
4. Modified Nelson discloses the method of claim 3, further comprising performing a creep analysis based on the 3D mark in the protective coating [Abstract, para. 0025].
13. Modified Nelson discloses the method of claim 1, further comprising, after removing the first mask, milling the protective coating to a desired depth less than a depth of the protective coating prior to the milling [Burnside, para. 0004, 0021, 0025].

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1) and Burnside et al. (US 20170175566 A1), as applied to claims 3-4 and 13 above, and further in view of Pierrat (US 6635393 B2).
6. Modified Nelson discloses the method of claim 1, but fails to disclose the method
further comprising after removing the first mask:
positioning a second mask over the protective coating, the second mask including a second opening pattern therein;
performing a second abrasive waterjet process on the protective coating using the second mask, the second abrasive waterjet process eroding at least one of an additional amount of the first portion of the protective coating and a second portion of the protective coating exposed through the second opening pattern to create the 3D mark with the first portion of the protective coating, the 3D mark penetrating only partially through the protective coating after the second abrasive waterjet process; and
removing the second mask, leaving the 3D mark in the protective coating.
However, Pierrat discloses a method of forming patterns of varying depth in an underlying substrate by using two separate etching mask patterns [Figs. 1A-1F; col. 1, lines 64-col. 2, line 25].
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming two separate patterns in an underlying substrate, of modified Nelson, to include using two separate mask patterns, of Pierrat, in order to achieve forming patterns of varying depth in an underlying substrate, as taught by Pierrat [Figs. 1A-1F]. 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP § 2143, D.
7. Modified Nelson discloses the method of claim 6, but fails to explicitly disclose:
wherein the first abrasive waterjet process and the second abrasive waterjet process use a different water pressure.
However, one of ordinary skill in the art would recognize that the water pressure of the waterjet process is a result-effective variable in controlling the rate of removal of the ceramic layer, and as such, would optimize the pressure into order to obtain a desired rate of removal of the ceramic layer for each patterning step, with expected results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
10. Modified Nelson discloses the method of claim 6, wherein at least one of the first portion and the second portion has an opening having a width between 30 and 300 micrometers [Burnside, para. 0021, “the strain sensor 40 may comprise a length and width ranging from less than 1 millimeter to greater than 300 millimeters”, “For example, in some embodiments, the strain sensor 40 may comprise a thickness of less than from about 0.01 millimeters to greater than 1 millimeter.”].
Here, Burnside discloses the length and width of the strain sensor may be less than 1 millimeter, and further expounds upon the lower range to be less than from about 0.01 millimeters to greater than 1 millimeter, i.e., 10 micrometers to 1000 micrometers, which broadly encompasses the claimed range and therefore supports a prima facie case of obviousness of the claimed range. See MPEP 2144.05, I. 
11. Modified Nelson discloses the method of claim 10, wherein the at least one of the first portion and the second portion has the opening having the width between 80 and 120 micrometers  [Burnside, para. 0021, “the strain sensor 40 may comprise a length and width ranging from less than 1 millimeter to greater than 300 millimeters”, “For example, in some embodiments, the strain sensor 40 may comprise a thickness of less than from about 0.01 millimeters to greater than 1 millimeter.”]. 
Here, Burnside discloses the length and width of the strain sensor may be less than 1 millimeter, and further expounds upon the lower range to be less than from about 0.01 millimeters to greater than 1 millimeter, i.e., 10 micrometers to 1000 micrometers, which broadly encompasses the claimed range and therefore supports a prima facie case of obviousness of the claimed range. See MPEP 2144.05, I.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1) and Burnside et al. (US 20170175566 A1), and Pierrat (US 6635393 B2), as applied to claims 6-7 and 10-11 above, and further in view of Miller et al. (US 20100003894 A1).
8. Modified Nelson discloses the method of claim 6, but fails to explicitly disclose:
wherein at least one of the first mask or the second mask include a stainless steel sheet.
Nelson is silent towards the material which comprises the mask or stencil for the waterjet patterning process [para. 0032].
However, Miller discloses a method and apparatus for forming raised ridges on the surface of a turbine component having an abradable coating formed on an outer surface thereof which includes a mask having a predetermined pattern of openings therein adjacent the abradable coating on a surface of the turbine component; and a high pressure water jet that has movement relative to the mask so that the high pressure water jet passes along the extent of the openings in the mask and passes through the openings in the mask to remove portions of the abradable coating on the turbine component located beneath the openings in the mask. [Abstract];
[0018] FIG. 4 shows an example of a typical mask or stencil 16 used to create a pattern of raised ridges in the abradable coating 12 in accordance with the present invention. The mask 16 is usually flat, thin, and includes an impervious base portion 17 in which a desired pattern of openings or slots 18 pass through the thickness of the mask 16. The pattern of the openings 18 in the mask 16 shown in FIG. 4 is merely representative of only one of a large number of different patterns that may be formed in the mask 16. In many applications of the present invention where air is intended to pass through the furrows, it is preferred to form the openings 18 with a curved or wavy configuration as illustrated in FIG. 4, so that the furrows 24 formed by the jet passing through the openings 18 (see FIG. 7) will have a more extended length as compared with furrows extending in a straight line, and will therefore provide improved cooling of the shroud panel by the air that passes through the curved furrows 24. The mask 16 is preferably formed of steel, stainless steel, or carbides, but other suitable materials may also be used. [para. 0018].
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a stencil to waterjet patterns into a turbine component, of modified Nelson, to include a stencil comprising stainless steel, of Miller, because it is an effective mask for waterjetting patterns into turbine components, as taught by Miller [Abstract, para. 0018]. 
9. Modified Nelson discloses the method of claim 8, further comprising forming at least one of the first opening pattern and the second opening pattern in a respective mask using a waterjet process [Nelson, para. 0024].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of patterning, and/or patterned turbine components [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713